Citation Nr: 0011677	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-03 271	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for an eye disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1942 to October 1945, from March 1948 to July 1950, 
and from July 1953 to May 1968.

2.	On April 12, 2000 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Atlanta, 
Georgia, that the veteran died on July [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.


		
              MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



